Kupferman, J.,
dissents in a memorandum as follows: I would reverse.
The individual defendant was the senior account executive *405on the Crossland account. He signed an agreement with the plaintiff, which stated: "You will not work in an external public relations or investor relations capacity for any company that is a client of Investor Access at the time of your departure or has been a client at any time during the twelve months prior to the date of your departure”.
Crossland clearly comes within that provision. Who solicited whom is completely irrelevant. The covenant was reasonable in its application.
The decision here is not only wrong, it is inconsistent with our recent decision in Contempo Communications v MJM Creative Servs. (182 AD2d 351, rearg or lv denied App Div, 1st Dept, June 9, 1992).